[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                                  JAN 17, 2007
                                  No. 05-17138                  THOMAS K. KAHN
                            ________________________                CLERK


                    D. C. Docket No. 04-00365 CV-FTM-29DNF

JAMES BYROM,
MISSION UNITY, INC.,
a Florida not-for-profit corporation,

                                                           Plaintiffs-Appellants,

                                         versus

CHARLOTTE COUNTY, FLORIDA,
a political subdivision of the State of Florida,

                                                           Defendant-Appellee.

                            ________________________

                 Appeal from the United States District Court for the
                             Middle District of Florida
                           _________________________

                                  (January 17, 2007)

Before ANDERSON, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      After oral argument and careful consideration, we conclude that the
judgment of the district court is due to be affirmed for the reasons fully discussed

at oral argument. With respect to appellants’ argument concerning the district

court’s failure to give appellants’ requested charge concerning community

prejudice, we conclude that the charge given by the district court encompassed the

requested charge, and that appellants have failed to persuade us that the jury

misunderstood the law applicable to the case. We cannot conclude that the district

court abused its discretion in denying appellants’ motion for a new trial.

Appellants’ other arguments on appeal are rejected without need for further

discussion.

      Accordingly, the judgment of the district court is

AFFIRMED.




                                          2